Martin, J.
Our attention is arrested on a bill of exceptions to the opinion of the district court, in permitting the reading of the deposition of Charity Watkins, taken on a suggestion of her being very old and infirm.
It appears she was in court during the trial; was examined in part, but withdrew, unable any longer to withstand an examination, being intoxicated. On this the defendant’s counsel objected to her deposition being read, as she might, at another time be examined; and as the deposition was reduced to writing by the counsel for the plaintiff, who sought to avail himself of her testimony.
I think the latter objection would alone suffice. The deposition of a witness must be reduced to writing by him, tire justice, or an indifferent person. It is inadmissible in the hand-writing of the party or his counsel.
The judgment ought to be reversed, and the case remanded for a new trial, with directions to the judge not to suffer the deposition of the woman to be read; and the costs of the appeal ought to he borne by the plaintiff and appellee.
Johnson for the plaintiff, Baldwin for the defendant.
*** There was not any case determined in the months of October or November.